Affirmed and Memorandum Opinion filed December 3, 2020.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-19-00779-CV

       IN THE INTEREST OF E.E., N.E., A.E., AND E.E., CHILDREN


                    On Appeal from the County Court at Law
                             Brown County, Texas
                       Trial Court Cause No. DV1302041

                           MEMORANDUM OPINION

      In this pro se appeal from an order in a suit affecting the parent-child
relationship, we consider three issues challenging the trial court’s determination of
conservatorship and child support. For the reasons given below, we overrule each
issue and affirm the trial court’s order.

                                  BACKGROUND

      Mother and Father divorced with four children. After the divorce, Mother
moved to modify the decree, seeking among other things an increase in Father’s
child support. Father filed a counterpetition, seeking among other things to modify
the terms of conservatorship so that both parents would have equal custody and
possession of the children.

      The two oldest children, both of whom were over the age of twelve, were
interviewed by the trial court in chambers. No record was taken of those in camera
interviews.

      Months after the in camera interviews, the trial court signed the order that is
the subject of this appeal. In that order, the trial court appointed both parents as joint
managing conservators and gave Mother the exclusive right to determine the primary
residence of the three youngest children. Because the trial court ordered that both
parents would share custody and possession of the oldest child on an equal basis
(alternating one week with Mother and one week with Father), neither parent was
given the exclusive right to determine that child’s residence. The trial court further
ordered that Father’s monthly child support obligation would be set at $1,017,
despite Father’s claim that his obligation should have been reduced to $621.

      Father now challenges this order. Though he was represented by counsel in
the trial court, he brings this appeal pro se.

                       NOTE REGARDING THE RECORD

      The record in this case is thin. The only transcript that we have is from a short
hearing on temporary orders. The docket sheet is also incomplete, containing no
entries after the trial court’s rendition of the temporary orders.

      Even though we have no transcript of a trial, the final order recites that Mother
and Father “appeared in person and through attorney of record . . . and announced
ready for trial.” A separate recital states that the trial court considered “the evidence
and argument of counsel.” These recitals are some indication that a trial actually
occurred, which we must presume to be true absent record proof to the contrary. See

                                            2
McDonald v. Debco Corp. of Tex., 350 S.W.2d 221, 223 (Tex. App.—Eastland 1961,
no writ) (providing that the recitals in the trial court’s judgment are presumed to be
correct, and that assertions in the appellant’s brief are not sufficient by themselves
to overcome this presumption).1

       A record of the trial must normally be made in contested cases involving
conservatorship and child support, though the record can be waived. See Tex. Fam.
Code § 105.003(c) (“A record shall be made as in civil cases generally unless waived
by the parties with the consent of the court.”). Because we have no transcript outside
of the hearing on temporary orders, there is no affirmative indication that the parties
waived the making of a record. But Father, as the appealing party, has not challenged
the absence of a record, nor has he argued that the procedures for waiving a record
were not followed. Without an assertion and record support that the record was
improperly waived, we presume that the record was properly waived. See In the
Interest of K.K., No. 02-17-00357-CV, 2018 WL 1630767, at *3 (Tex. App.—Fort
Worth Apr. 5, 2018, no pet.) (mem. op.).

       Furthermore, because Father did not file a statement of points or issues that
might justify the preparation of a partial record, we also presume that the evidence
from the omitted record supported the trial court’s ruling. See Tex. R. App. P.
34.6(c)(1); Colbert v. Smith, No. 11-18-00063-CV, 2020 WL 1294622, at *1 (Tex.
App.—Eastland Mar. 19, 2020, no pet.) (mem. op.).

                                   CONSERVATORSHIP

       We take Father’s issues out of order and begin with his second issue, where
he argues that the trial court failed to act in the best interest of the children. The


       1
          Because this appeal was transferred to us by order of the Texas Supreme Court, we strive
to apply the precedent of the transferor court, which in this case was the Eastland Court of Appeals.

                                                 3
thrust of this issue appears to be that the trial court should have ordered that Mother
and Father would share equal custody and possession of all of the children, not just
of the oldest child.

       We start with the trial court’s determination as to the second oldest child, who
was interviewed privately in chambers. Because that child was over the age of twelve
at the time of the interview, Father had a statutory right to have the interview
recorded by a court reporter. See Tex. Fam. Code § 153.009(f). Father did not
exercise that right. An order signed by the trial court specifically noted that “a record
of the interview with the children . . . will not be made,” and there is no indication
that Father ever objected to this absence of a record. Because no record of the in
camera interview was made, we presume that there was evidence during that
interview supporting the trial court’s implied finding that a shared custody
arrangement was not in the best interest of the second oldest child. See In re Lau, 89
S.W.3d 757, 760–61 (Tex. App.—Houston [1st Dist.] 2002, orig. proceeding)
(presuming that there was evidentiary support for the trial court’s decision where the
parent did not request a record of the in camera interview).

       Turning next to the two youngest children, there is no indication that the trial
court privately interviewed them in chambers, but as we explained above, the recitals
in the final order reflect that there was still a trial. As the party seeking a modification
of the custody arrangement, Father had the burden of proving to the trial court that
a shared custody arrangement was in the best interest of the children. But because
there is no trial transcript supporting any of the points Father now makes on appeal,
we have no basis for concluding that Father actually satisfied his burden, nor can we
say that the trial court abused its discretion by ruling that Mother should be the
conservator with the exclusive right to determine the children’s residence.



                                             4
         We now turn to Father’s first issue, where he argues that the trial court abused
its discretion by not considering additional evidence in connection with its
conservatorship determinations. Father addressed the additional evidence in a
motion that he filed one month before the trial court signed its final order. In that
motion, Father argued that the trial court should conduct a second interview of the
two oldest children because Mother had improperly influenced them to say during
their first interview that they did not want to live with Father or attempt a shared
custody arrangement.

         But again, without a record of the in camera interviews, we cannot confirm
Father’s factual assertion that the children expressed an opposition to living with
Father or to attempting a shared custody arrangement. The trial court’s decision that
Mother and Father would share custody of the oldest child is actually some
indication that Father’s factual assertion is not entirely accurate.

         In the absence of a record, Father attached to his motion a handwritten
statement from the second oldest child, who described how Mother had falsely said
that Father was “trying to take us away from her.” The second oldest child further
explained that “if my mother wouldn’t have said that I would’ve like to try 50/50.”

         The trial court denied the motion to conduct a second interview, and the judge
added these handwritten comments to the order: “I’ve interviewed the children prior
to the final hearing. I’ve interviewed one of the children multiple times. I believe we
had a hearing and I ruled. [Mother] needs to get orders submitted.” These comments
show that the trial court considered the additional evidence and was not persuaded
by it.

         In his brief, Father attaches certain text messages from the oldest child, which
tend to show that Mother was misleading the children to believe (or she was under
the wrong impression herself) that Father was seeking full custody of the children,
                                             5
not just a shared custody arrangement. This evidence was not attached to Father’s
motion, and it is not part of any official record that we can consider. Even if we
could consider it, this evidence is merely cumulative of the handwritten statements
from the second oldest child, and those statements are insufficient to disturb the trial
court’s ruling because we must presume from the omitted record that the trial court
heard other evidence in support of its conservatorship determinations.

                                   CHILD SUPPORT

         In his third and final issue, Father challenges the trial court’s determination of
child support.

         In the “Argument” section of Father’s brief, this issue consists of just a single
sentence reciting the standard of review. There is no analysis or any discussion of
facts.

         The “Summary of the Argument” section of Father’s brief is slightly more
focused, though it is still lacking overall. Father claims in this section that the trial
court erred in its calculation of child support because Mother and Father never
arrived at an agreement as to the appropriate amount of child support. Father has not
cited to any authority showing that an agreement between the parties was necessary,
especially considering that Mother petitioned the trial court for an increase.

         In a separate point also appearing in the “Summary of the Argument” section,
Father complains that the trial court did not explain how it calculated its
determination of child support. As before, Father has not cited to any authority
showing that an explanation was necessary. And perhaps more importantly, Father
has not provided any argument or analysis as to what he believes the correct
calculation should be. Based on these omissions, we conclude that the briefing is
inadequate. See Tex. R. App. P. 38.1(i); Fox v. Alberto, 455 S.W.3d 659, 668 (Tex.


                                              6
App.—Houston [14th Dist.] 2014, pet. denied) (“[Father] does not explain how the
trial court calculated his child-support obligation, nor does [Father] make any
argument as to what the correct child-support calculation should have been. [Father]
has not provided any analysis, citations to the record, or citation to legal authorities.
Even construing [Father’s] appellate brief liberally, we cannot conclude that he has
adequately briefed his third issue.”).

      In a reply brief, Father raises a new point, challenging certain documents that
Mother referenced in support of the trial court’s calculation of child support. Father
contends that the documents were never submitted to the trial judge, but then he
contradicts himself and asserts that “the Judge made his ruling with this
information.” This point underscores the importance of having a complete record,
without which we have no basis for disturbing the trial court’s ruling.

                                   CONCLUSION

      The trial court’s order is affirmed.




                                         /s/       Tracy Christopher
                                                   Justice


Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                               7